NO








NO. 12-10-00190-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
KEVIN MCBRAYER,
APPELLANT                                                     '     APPEAL
FROM THE 241ST
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
Kevin McBrayer pleaded guilty to forgery of a financial instrument and was
placed on deferred adjudication community supervision for five years.  The
State later filed an application to proceed to final adjudication alleging that
Appellant had violated the conditions of his deferred adjudication community
supervision.  The trial court granted the State’s application, found Appellant
guilty, and imposed sentence.  Appellant filed a pro se notice of appeal.
            When
Appellant did not file a docketing statement after notice, this court ordered
the trial court to conduct a hearing to determine the cause of Appellant’s
failure to file a docketing statement and whether Appellant had abandoned the
appeal.  The trial court was also ordered to determine whether Appellant could
afford to hire counsel, was entitled to appointed counsel, or desired to
represent himself on appeal.  
            At
the hearing, Appellant informed the trial court that he did not wish to pursue
the appeal.  He also presented the court with a motion to dismiss the appeal,
which had been signed and sworn to by Appellant.  Consequently, the trial court
found that Appellant had abandoned his appeal.  
            We
have received a supplemental reporter’s record and clerk’s record relating to
the hearing.  This record includes Appellant’s testimony and his motion to
dismiss, as well as the trial court’s findings of fact and conclusions of law. 
The supplemental record supports the trial court’s finding that Appellant does
not wish to pursue this appeal and has abandoned it.  Accordingly, the appeal
is dismissed.  See Tex.
R. App. P. 42.2(a).
 
Opinion delivered September 15, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)